AVENANT N° 01 AU CONTRAT DE CONCESSION FORESTIERE N° 016/11
DU 24 OCTOBRE 2011

Le présent Avenant n°1 est conclu entre :
d’une part,

Le Ministre de l'Environnement, Conservation de La Nature et Tourisme, agissant au
nom de la République démocratique du Congo, ci-après dénommée « l'autorité
concédante » ;

Et d’autre part,

La société d'exploitation forestière SEFOCO, immatriculée au registre de commerce
sous le numéro 25182/Kinshasa et sous Le numéro À 36215 P de l’Identification
Nationale, représentée par Monsieur Yves BRACKENIER, Administrateur Gérant,
ayant son siège aux numéros 31 et 32 de l'avenue Mwela, Quartier Kingabwa,
Kinshasa/Limete, en République Démocratique du Congo, ci-après dénommée « Le
concessionnaire » ;

Article 1°°:
L’alinéa 2 de l’article 7 du contrat n°016 du 24/10/2011 est modifié comme suit :

« Le tracé de toute route ou de toute voie d’accès ou d'évacuation en dehors du »
« territoire de La concession doit être soumis à une consultation avec les »

« communautés locales et/ou peuples autochtones riverains durant La préparation »
« du plan d'aménagement ».

Article 2 :

L’alinéa 2 de l’article 14 du contrat n°016 susmentionné est supprimé et remplacé
par Les dispositions ci-après :

« Une assiette de coupe n’est ouverte à l'exploitation qu’une seule fois pendant »
«la durée de La rotation. L'exploitation peut cependant se poursuivre pour le »
« compte de l’année qui suit immédiatement. Le concessionnaire est autorisé à y »
« prélever toutes Les essences forestières et de diamètres autorisés par l'arrêté »

« relatif à l'exploitation forestière et du plan d'aménagement ».

« Dans tous les cas, une assiette annuelle de coupe est définitivement fer

« deux ans après sa date d’ouverture ».
Article 3 :
ILest inséré un article 19bis au contrat n°016 susmentionné libellé comme suit :

« Eu égard au régime transitoire applicable à la présente concession issue de La »
« conversion d’un ancien titre forestier en vertu des articles 155 de La Loi»
« n°011/2002 du 29 août 2002 portant code forestier, 15 alinéa 1 et 19 alinéa 1 du »
« décret n°05/116 du 24 octobre 2005 fixant les modalités de conversion des »
« anciens titres forestiers et 1 de l’arrêté interministériel n° 010 du 17 mars 2004 »
« portant mesures économiques pour le développement de la ‘filière bois’ et de La »
«gestion durable des forêts, ainsi qu’à l'obligation faite au concessionnaire »
« d'élaborer un plan d'aménagement, le taux de la redevance de superficie »
« payable » pendant la durée du présent contrat reste celui fixé par l’article 1 de »
« l'arrêté interministériel n° 10 susmentionné ».

Fait à Kinshasa en double exemplaire, Le 13/12/2011
Pour le concessionnaire Pour la République

LV
Yves BRACKENI

Adminis! ur Gérant Ministre de l’Environneme
Conservation de la
Tourism

José E.B. ENDUNDO
